      Case 1:20-cv-00293-KWR-GJF Document 48 Filed 04/15/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
_________________________________________
                                            )
DONNA GILLASPIE,                            )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )    Case No. 1:20-cv-00293-KWR-GJF
                                            )
C. R. BARD, INC., et al.,                   )
                                            )
       Defendants.                          )
_________________________________________ )

                      ORDER GRANTING JOINT MOTION TO STAY

       THIS MATTER came before the court on the parties’ Joint Notice of Settlement and

Motion to Stay (Doc. 47). Having been informed that the parties in this case are finalizing a

settlement, the court HEREBY GRANTS the motion.

       Discovery and all pretrial deadlines are hereby STAYED for ninety (90) days after entry

of the order to allow the parties to finalize settlement of this case.

       DONE and ORDERED this 15th day of April 2021.



                                               _________________________________
                                               KEA W. RIGGS
                                               UNITED STATES DISTRICT JUDGE
     Case 1:20-cv-00293-KWR-GJF Document 48 Filed 04/15/21 Page 2 of 2




APPROVED:

NAPOLI SHOKLNIK                      MODRALL, SPERLING, ROEHL, HARRIS
                                       & SISK, P.A.

/s/ Nicholas R. Farnolo              /s/ Alex Walker
                                     Alex C. Walker
Nicholas R. Farnolo, Esq.            500 Fourth Street NW, Suite 1000
400 Broadhollow Road, Suite 305      Albuquerque, NM 87102
Melville, NY 11747                   Telephone: (505) 848-1800
Telephone: (212) 379-1000            Fax: (505) 848-9710
Fax: (646) 843-7619                  Email: awalker@modrall.com
Email: nfarnolo@napolilaw.com
                                     NELSON MULLINS RILEY &
Attorney for Plaintiff               SCARBOROUGH LLP

                                     Philip M. Busman (admitted pro hac vice)
                                     Nelson Mullins Riley & Scarborough LLP
                                     101 Constitution Avenue NW, Suite 900
                                     Washington, DC 20001
                                     Telephone: (202) 689-2988
                                     Email: phil.busman@nelsonmullins.com

                                     Attorneys for Defendants C.R. Bard
                                     Incorporated and Bard Peripheral Vascular
                                     Incorporated




                                     2
